United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1248
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Ryan William McMillan

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                          Submitted: September 28, 2018
                             Filed: October 15, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     Ryan McMillan directly appeals after the district court1 resentenced him and
imposed an above-Guidelines-range prison term. His counsel has filed briefs arguing

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
that the sentence is procedurally and substantively unreasonable.2 Counsel’s motion
for leave to withdraw is also pending.

       After careful consideration of the record and the parties’ arguments on appeal,
we conclude that the district court did not impose an unreasonable sentence. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing
sentence under deferential abuse-of-discretion standard); see also United States v.
Timberlake, 679 F.3d 1008, 1012-13 (8th Cir. 2012) (finding no abuse of discretion
in district court’s decision to vary upward where district court emphasized, inter alia,
defendant’s criminal history). Accordingly, we affirm, and we grant counsel’s motion
to withdraw.
                         ______________________________




      2
        Counsel initially filed a brief under Anders v. California, 386 U.S. 738 (1967).
After this court conducted an independent review under Penson v. Ohio, 488 U.S. 75
(1988), and ordered additional briefing, the parties filed supplemental briefs.

                                          -2-